Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 1 of 37



                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF FLORIDA

   ALL-TAG CORP.,

                             Plaintiff,          Case No. 17-81261-CIV-WPD

                       v.                        SECOND AMENDED COMPLAINT

   CHECKPOINT SYSTEMS, INC.,                     (JURY TRIAL DEMANDED)

                             Defendant.


         1.     Plaintiff All-Tag Corp. (“All-Tag”) brings this complaint against

   defendant Checkpoint Systems, Inc. (“Checkpoint”) for damages, equitable relief,

   and any other available legal or equitable remedies resulting from Checkpoint’s

   anticompetitive and deceptive conduct.

                             I.     NATURE OF ACTION

         2.     This action alleges a campaign of anticompetitive, deceptive,

   predatory, and unfair conduct by the dominant supplier of labels and tags that

   enable detection in electronic article surveillance (or EAS) systems in the United

   States. Retailers of foods, drugs, books and other small items purchase over a

   billion of these products every year, attach them to packages or slip them inside,

   and then monitor their movement with equipment that detects radio frequencies the

   labels emit. A radio-frequency (or RF) label on a product is the last chance to

   catch a thief trying to abscond with it. Checkpoint has monopolized the markets

   for these products (often collectively called “labels” or “labels and tags” herein),
                                             1
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 2 of 37



   thwarted and harmed competition, and caused damage to All-Tag, Checkpoint’s

   primary rival in the relevant markets.

         3.     For over forty years, Checkpoint has enjoyed a monopoly in the sale

   of RF labels to retailers such as drug stores, mass merchandisers and discount or

   “dollar” stores. Checkpoint admits that labels are “high-margin items,” a source of

   profits that it obtains by leveraging the power of its installed base and dominant

   position selling and servicing EAS system components.

         4.     All-Tag offers customers an alternative to Checkpoint’s monopoly.

   All-Tag began sales in the United States in 2000, and built a reputation for

   supplying innovative, high-quality RF labels, made in America in a modern Florida

   facility since 2011. Domestic production, supported by excellent service, enables

   All-Tag to respond rapidly to customer demands.

         5.     Since All-Tag’s entry, Checkpoint has exploited its market dominance

   and monopoly power to lock in customers and foreclose the RF label markets from

   All-Tag and other competitors. Taking advantage of the installed base, substantial

   cost and unsuitable alternatives for the expensive EAS fixtures Checkpoint sells

   and services, it demands exclusive deals on its own labels. A retailer in need of

   Checkpoint’s detection systems, repair services, and other EAS system

   components must commit to buy labels from Checkpoint, foreclosing the

   possibility of purchases from All-Tag and other suppliers. Checkpoint for years, in


                                             2
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 3 of 37



   its annual reports and investor presentations, has touted the high margins it makes

   on labels, and attributes those margins to the bundled deals that exclude

   competitors.

          6.      In addition to facing the barriers of Checkpoint’s exclusive contracts

   with retailers, All-Tag has suffered and continues to suffer from a series of

   unscrupulous and predatory efforts on the part of Checkpoint to kill or cripple All-

   Tag.

          7.      Checkpoint’s predatory conduct includes a long and deliberate

   campaign of false and disparaging information about All-Tag’s labels. Checkpoint

   repeatedly and falsely claimed that All-Tag’s products infringed on its own. It

   repeatedly and falsely claimed, and continues to claim, that All-Tag labels are

   inferior to its own. It threatens to withhold service on already-installed Checkpoint

   systems if the customers purchased labels from All-Tag. Checkpoint has done it

   for years, and is doing it today.

          8.      For example, Checkpoint claims that All-Tag‘s products are inferior

   to its own labels in respects that go to the heart of RF label functionality:

   reliability of detection by towers, reliability of deactivation at checkout, and

   frequency of accidental reactivation after checkout. To lend credence to its claims,

   Checkpoint has rigged comparative evaluations of its and All-Tag’s products.




                                              3
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 4 of 37



   Checkpoint misrepresents the rigged tests as independent proof of its products’

   superiority to make its falsehoods more persuasive.

         9.     All-Tag has demanded that Checkpoint cease and desist spreading the

   false claims, and All-Tag had reason to believe that Checkpoint had complied.

   Unbeknownst to All-Tag, Checkpoint continued to promote rigged tests and false

   comparisons, with knowledge of their bias and falsity, and has done so up to this

   day, costing All-Tag substantial business and depriving customers of competition

   on the merits.

         10.    Through the combination of its deceptive, anticompetitive, and

   unlawful practices, Checkpoint has damaged All-Tag, has suppressed competition

   in markets for RF labels in the United States, and has illegally maintained its

   monopoly in those markets.

                      II.   JURISDICTION AND VENUE

         11.    This Court has subject matter jurisdiction over this action pursuant to

   28 U.S.C. §§ 1331 (federal question), 1337 (commerce and antitrust regulation),

   1367 (supplemental jurisdiction over state law claims), and 15 U.S.C. §§ 2, 15, 22,

   and 26 (antitrust jurisdiction), and 15 U.S.C. § 1121 (Lanham Act jurisdiction).

         12.    This Court also has jurisdiction over this action pursuant to 28 U.S.C.

   § 1332 (diversity). Plaintiff and Defendant reside in different States, and the

   amount in controversy exceeds $75,000.


                                             4
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 5 of 37



         13.    This Court has personal jurisdiction over Checkpoint because

   Checkpoint conducts substantial business within the Southern District of Florida.

         14.    Venue is proper in this District pursuant to 15 U.S.C. § 22 and 28

   U.S.C. § 1391 because a substantial part of the events giving rise to Plaintiff’s

   claims occurred and originated within the Southern District of Florida.

         15.    Checkpoint regularly and continuously conducts business in interstate

   and foreign commerce between and among the several United States and foreign

   countries. The interstate trade and commerce involved and affected by

   Checkpoint’s violations of the antitrust and other federal laws was carried on, in

   part, within the Southern District of Florida.

                                  III.   PARTIES

         16.    Plaintiff All-Tag Corp. is a corporation organized and existing under

   the laws of the State of Florida with its principal place of business located at 1155

   Broken Sound Parkway NW, Unit E, Boca Raton, Florida.

         17.    Defendant Checkpoint Systems, Inc. is a corporation organized and

   existing under the laws of the State of Pennsylvania with its principal place of

   business located at 1 Wolf Drive, Thorofare, New Jersey. Checkpoint was

   acquired in 2016 by CCL, a Canadian corporation headquartered in Toronto,

   Ontario.




                                             5
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 6 of 37



                        IV.    FACTUAL ALLEGATIONS

   A.    Background

         18.    Shoplifting adds over ten billion dollars of costs to the goods that

   American consumers buy every year. Thieves walk out of retail stores with

   hundreds of millions of items, concealed under coats and sleeves, dropped in

   pockets, purses, bags and boxes, or casually carried in plain sight. Approximately

   2% of all retail inventory in the United States disappears into the hands of thieves.

         19.    The smaller the object, the easier it is to steal. The more valuable the

   object, the more rewarding it is to steal. Items that are both small and valuable are

   therefore prime targets for shoplifters, and exposed assets for retailers. Drugs,

   cosmetics, toiletries, and electronics are especially popular with thieves. Drug

   stores suffer the worst theft of any retail sector.

         20.    The last line of defense against the shoplifters is a label or tag that is

   attached to a product or package at risk of theft. The labels at issue in this case are

   small and contain radio-frequency (RF) transmitters that can be detected by sensors

   in gates or towers as the goods pass nearby. The transmitters are deactivated at

   checkout, so they can pass a sensor without triggering an alarm. But when an

   unpurchased item with an active label nears a sensor, a communication between

   the label and the sensor generates a signal or sounds an alarm that the item is on

   the move. Stores and warehouses install sensors near exits and in areas where


                                               6
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 7 of 37



   goods might be hidden or diverted, thus creating an environment under electronic

   active surveillance.

         21.    Most large American retailers use some form of electronic article

   surveillance (EAS) to reduce shoplifting at their stores. In these systems, pedestals

   are installed at store or department exits. These pedestals are radio sets that

   operate as transmitters and receivers of electronic signals. They are designed to

   activate – typically by sounding or sending an alarm – when specially designed

   tags or labels attached to the merchandise pass by them.

         22.    In common applications, the RF tags or labels at issue in this lawsuit

   consist of electrical circuits, often so finely printed that they can fit on an

   innocuous sticker located on or inside packages of small consumer products. Each

   label contains an antenna tuned to the radio frequencies emitted by the pedestal.

   Equipment at the checkout counter can deactivate the antenna by breaking the

   circuit that powers the antenna. If the antenna has not been deactivated, the label

   responds to the radio signals emitted by the pedestal by emitting a small radio

   signal of its own. This return signal tells the pedestal that an active label is passing

   through the gate between the pedestals, indicating merchandise that was not

   checked out. The pedestal then sounds or sends an alarm.

         23.    Two technologies are available to support EAS in retail stores – RF

   and Acousto Magnetic (or AM). RF labels are small and flexible, in contrast to


                                               7
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 8 of 37



   AM tags, which are thicker, larger and more rigid. RF towers will not read AM

   tags, and AM towers will not read RF tags.

         24.    The large tags bolted to garments and chained to boxes until removed

   at checkout use both RF and AM technology. But, even the smallest AM tags are

   too large and cumbersome to attach to many small items, curved containers, and

   irregularly shaped merchandise. When attached to small products, AM tags can

   change the dimensions of products and cause products to tip over, complicating

   shelf stocking and reducing display options. Retailers who need small and flexible

   labels therefore opt for RF technology and compatible equipment.

         25.    For retailers and wholesalers of smaller products, the only feasible

   option for an EAS attachment is a small disposable RF label that adheres to a

   package or is inserted inside it. At the most inconspicuous level, RF labels can be

   thin stickers hidden within the product or barely noticeable on the outside. They

   can also be imprinted with the name of the retailer, the price of the item, or other

   identifying information. Besides shape and size, labels and tags also vary in their

   resistance to moisture (as is necessary for fresh grocery products), to bending and

   flexing (as needed when attached to paper and other flexible goods), and resistance

   to electromagnetic interference (as required on metal products).




                                             8
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 9 of 37



         26.    The systems at issue in this case all use radio frequency (RF)

   transmissions. RF labels and tags are the only type that can be reduced to paper-

   thin appliques that can be attached to small items such as food and drug packages.

         27.    Approximately one billion RF labels are sold annually. Sales of RF

   labels would be higher but for Checkpoint’s monopolization of the label markets.

         28.    An estimated 40,000 retail establishments have installations of sensors

   and related hardware that read and respond to RF labels. These fixtures can

   operate reliably for many years, but their surveillance works only for goods that

   bear RF labels. Without a tag, an item is invisible to a sensor. For EAS to

   function, RF labels must be attached to products before retailers stock their

   shelves. Retailers and packagers buy RF labels from Checkpoint, All-Tag, and a

   few other competitors.

         29.    Although most RF labels are applied by retailers in their stores, it

   often makes sense for the labels to be applied during the manufacturing and

   packaging of products. It is sometimes more efficient, for example, when the label

   is to be placed inside the product or inside sealed packaging, to do so before the

   package is closed. Automated equipment at packing facilities can also be more

   efficient than retail employees at applying external labels. In these cases, retailers

   arrange with suppliers to label the products. The retailers provide specifications

   for the labels, and sometimes specify which label suppliers may use.


                                              9
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 10 of 37



            30.   The practice of affixing RF tags or labels to a product at the

    manufacturing stage is called “source tagging,” and it forms part of the markets for

    RF labels. Major suppliers that use RF labels include Procter & Gamble, Unilever,

    and other large manufacturers. Packaging companies that manufacturers use to

    package products also apply RF labels to their products.

            31.   Checkpoint has been producing radio-based EAS systems for

    approximately 45 years. It provides full RF systems, including the pedestals,

    software, and support services that make up such systems, in addition to labels and

    tags.

            32.   RF labels and tags have to be matched to the radio signals emitted by

    specific RF pedestals. Thus, RF labels and tags are made to be compatible with the

    frequencies that EAS systems use.

            33.   Installing an RF EAS system, including the pedestals, deactivators,

    associated equipment and software, is a significant capital investment for any

    retailer or other organization. That investment is orders of magnitude greater than

    the cost of a typical order of labels or tags. Accordingly, once customers choose a

    supplier of RF EAS fixtures, they very rarely switch from the incumbent to a

    different supplier. Customers are effectively locked in to their RF EAS systems.

            34.   The vast majority of RF-based EAS systems installed in the United

    States are supplied by Checkpoint. It relies heavily on this base for its net


                                              10
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 11 of 37



    revenues. “Our base of installed systems provides a source of recurring revenues

    from the sale of disposable tags, labels, and service revenues.” Checkpoint 2015

    Annual Report at 40. “We believe that our base of recurring revenue (revenues

    from the sale of consumables into the installed base of security systems, apparel

    tags and labels, hand-held labeling tools and services from maintenance), repeat

    customer business [restructuring and borrowing] should provide us with adequate

    cash flow and liquidity to execute our strategic plan.” Id. at 30.

          35.    All-Tag started selling RF labels in the U.S. in late 2000. All-Tag’s

    focus at the beginning, and still its primary business, has been the manufacturing

    and sale of RF labels and tags compatible with Checkpoint pedestals and similar

    sensors for both retailer and source-tagging customers.

    B.    The Relevant Markets and Checkpoint’s Monopoly Power

          36.    One of the relevant markets in which Checkpoint’s anticompetitive

    and deceptive conduct has harmed competition is the market for RF labels and tags

    sold to retailers with RF EAS systems already installed. For a retailer that has

    adopted an RF EAS system, there is no alternative to the purchase of RF labels and

    tags because other types of labels and tags (such as AM) are incompatible with the

    RF EAS systems. It would also be prohibitively expensive for the retailer to

    switch to another type of EAS system after installing the RF equipment.




                                              11
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 12 of 37



          37.    Other relevant markets include drug stores, grocery stores, and other

    stores selling small items, regardless of whether they have an RF EAS system

    already installed. Retailers of small items have no choice but to use RF technology

    if they want EAS at all, because RF tags are the only type small and flexible

    enough to fit on the small and irregular shapes of groceries, drugs, cosmetics and

    similar merchandise. Prices of the labels could increase significantly, and

    customers could not find an economic alternative to the labels.

          38.    The relevant geographic markets in which to assess the

    anticompetitive effects of Checkpoint’s conduct are the United States and Florida.

    Retailers, suppliers, and other customers for RF labels and tags in the United States

    purchase the vast majority of their requirements from suppliers located in the

    United States. Foreign suppliers of RF labels are not practical alternatives for U.S.

    customers because of the shipping costs, lack of a distribution network, and foreign

    suppliers’ disadvantage in providing customer service. As a result, a small but

    significant non-transitory increase in the price of RF labels from U.S. suppliers

    would not cause customers to turn to foreign sources of supply.

          39.    Checkpoint commands market shares of over 80 percent and higher in

    the relevant markets. These shares have remained at comparable levels for

    decades.




                                             12
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 13 of 37



          40.    Checkpoint‘s decades of high market shares are indicators of

    monopoly power in the markets for RF labels and tags.

          41.    Entry conditions in the markets are unlikely to erode Checkpoint’s

    monopoly power. RF-label manufacturing requires specialized equipment and

    expertise that raise barriers to entry to the relevant markets. In twenty years, no

    manufacturer has attained more than a tenuous toehold in any relevant market.

    C.    Checkpoint’s Anticompetitive Exclusive Dealing and Predatory
          Bundling

          42.    Checkpoint admits that it markets by taking advantage of its “unique

    position as a one-stop provider of integrated and complete solutions for retailers.”

    2015 Annual Report at 9. Checkpoint uses its unique position to extract customer

    commitments to making Checkpoint the exclusive supplier of RF labels and tags.

          43.    In or around 2010, Checkpoint offered a major department store chain

    expensive equipment, such as a closed-circuit TV (CCTV) monitoring system, in

    exchange for the retailer’s long-term exclusive commitment to purchase RF labels

    from Checkpoint. The effect of this bundling made it impossible for All-Tag to

    compete for the business on the economic merits. The chain agreed to the contract,

    and All-Tag was foreclosed from selling to this customer for three years. All-Tag

    suffered estimated losses of $3,000,000 during the period of exclusivity.

          44.    In 2014, a major discount or “dollar” store chain had reached an

    agreement with Checkpoint for a 4-year exclusive agreement for the provision of

                                              13
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 14 of 37



    RF labels. This contract, which bundled EAS fixtures with RF labels, is worth

    approximately $5 million per year in label sales revenues. In its 2014 annual

    report, Checkpoint boasted of this 8,000-store rollout as “the largest chain-wide

    EAS rollout in Checkpoint’s history.”

          45.    In the summer of 2016, Checkpoint offered another chain of discount

    stores a similar deal of discounts on Checkpoint pedestals and other system

    components for the stores in exchange for the exclusive supply of RF labels by

    Checkpoint, not only as applied by the store chain, but as source-tagged by any of

    its suppliers. The store chain, which at the time was a customer of All-Tag, then

    informed All-Tag personnel that it could not purchase for its own use, or approve

    for use by suppliers, any All-Tag RF labels because of a two-year exclusivity

    agreement it had signed with Checkpoint.

          46.    All-Tag has been forced out of a major bookstore chain after

    Checkpoint threatened the chain with price increases on RF pedestals and other

    system service and components if it gave any RF label and tag business to any

    person other than Checkpoint.

          47.    Retailers and other RF-label customers accept Checkpoint’s exclusive

    terms for the supply of its labels and tags, not because they desire to be limited to a

    single source for these items, or because they consider Checkpoint’s products




                                              14
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 15 of 37



    superior, but because of the conditions that Checkpoint imposes on retailers buying

    its EAS fixtures.

          48.

                                                            Checkpoint organized

    competing customers to agree, combine, or conspire to request and accept

    Checkpoint labels.

          49.     Customers prefer to have multiple options for their purchases of RF

    labels and tags, but are coerced into accepting Checkpoint’s exclusive terms

    though discounts that cannot be offered by dedicated label competitors.

          50.     The intent and effect of these exclusive agreements is to foreclose a

    substantial share of the RF label markets from All-Tag and any other actual or

    potential competitors. Checkpoint’s exclusive dealing in labels, admittedly

    leveraged from the power of its sales of EAS equipment, has foreclosed a

    substantial percentage of the relevant markets to All-Tag and any other competitors

    for years at a time.

          51.     Just counting recent transactions of which All-Tag is aware,

    Checkpoint has closed $20,000,000 of deals, as much as 40% of its current sales

    after spreading false and misleading claims or imposing anticompetitive

    conditions.




                                              15
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 16 of 37



          52.    On information and belief, customers also have signed up for these

    exclusive arrangements without informing All-Tag, so the true percentage of the

    RF label and tag markets foreclosed by Checkpoint’s anticompetitive practices are

    higher than would be indicated by the instances known to All-Tag.

          53.    Checkpoint’s anticompetitive conduct and agreements – and the

    resulting foreclosure of much of the RF label markets to All-Tag and other

    competitors – has injured not only All-Tag, but also the customers in the RF label

    and tag markets, and ultimately the consumers who buy the merchandise. All-Tag

    has lost customers and revenue, not because of competition on the merits, but

    because of anticompetitive conduct by a monopolist. Customers are denied the

    choice of innovative RF labels and tags made by All-Tag and the competitive

    benefits of alternatives that are discouraged by Checkpoint’s practices.

          54.    The expected and intended effect of the predatory bundling and

    exclusive dealing will be to confine Checkpoint‘s competition to an ineffective

    fringe of constricted markets. In the long run, the conduct poses a dangerous

    probability of forcing All-Tag and Checkpoint’s other rivals out of the RF label

    and tag markets entirely, securing for Checkpoint an unthreatened monopoly.

    D.    Checkpoint’s Rigged Studies and False Advertising

          55.    Checkpoint has a history of making fraudulent claims regarding All-

    Tag products, a practice that persists today.


                                              16
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 17 of 37



          1.     2004 Deceptive Marketing

          56.    In 2004, All-Tag became aware that Checkpoint employees had been

    falsely claiming to customers that All-Tag labels and tags would not reliably

    deactivate (or turn off its antenna at checkout so that it would not respond to a

    sensor as the customer walked by). On information and belief, Checkpoint also

    communicated with a major retailer customer, falsely blaming All-Tag’s tags for

    failing to be detected when applied to a line of sunglasses sold in the retailer’s

    stores. Checkpoint knew that the issues arose because of the sunglass

    manufacturer’s packaging error of placing a metallic label on the packaging where

    it interfered with the tag, and would have interfered with any RF tag. All-Tag

    demanded that Checkpoint stop these deceptive claims and thought it had done so.

          2.     2009 Deceptive Marketing

          57.    In 2009, All-Tag learned that Checkpoint was falsely representing to

    retailers and source-taggers that All-Tag insert cards for Blu-Ray disc packages did

    not work, a representation that included a video demonstration featuring John

    Yurkovich, a Checkpoint employee, and posted on YouTube. The demonstration

    purported to show that All-Tag’s security tag, when affixed to a paper card inserted

    into a Blu-Ray case containing two discs, did not work, whereas Checkpoint’s tag

    did work. The demonstration was rigged, as it used an All-Tag card not intended

    for the specific disc packaging used in the demonstration, and thus produced false


                                              17
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 18 of 37



    results. All-Tag demanded, in an October 19, 2009 letter to Checkpoint, that

    Checkpoint stop these deceptive claims and thought it had done so (the video was

    removed from YouTube).

          3.     2010 Deceptive Marketing

          58.    In 2010, All-Tag discovered that Checkpoint had been conducting so-

    called “audits” of All-Tag labels and tags for customers. In these audits,

    Checkpoint representatives falsified the data on the performance of All-Tag

    products, telling customers that a substantial number of the All-Tag labels and tags

    failed. All-Tag’s own audits demonstrated that these failure rates were false. All-

    Tag demanded, in letters sent in March 2010, that Checkpoint stop these deceptive

    practices and thought, based on Checkpoint’s responses, that it had done so.

          59.    All-Tag knew that these Checkpoint test results were false because of

    repeated independent testing that showed the quality of All-Tag labels to equal

    those of Checkpoint. For example, in 2007, Procter & Gamble – a source-tagging

    customer of both All-Tag and Checkpoint with no incentive to play favorites –

    conducted a comparative evaluation of the two companies’ labels. As the study

    concluded, “The results demonstrated that RF labels from both brands perform

    properly when used within the guidelines established for minimizing static

    electricity in the application process.” P&G found that when properly applied, the

    frequency of “dead” labels (i.e., labels already deactivated by a static charge during


                                             18
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 19 of 37



    application) was closely comparable between the two brands, ranging from 0.95%

    to 1.95%. An earlier study, of which Checkpoint was aware, conducted in 2006 by

    DVD insert printer Tahoe Southwest on 24,000 Checkpoint and All-Tag labels,

    had found that, “Both brands passed with a rate of over 99 percent live labels.”

            4.    2012 Fraudulent Comparative Study

            60.   In or around late 2012 or early 2013, Checkpoint rolled out another

    deceptive marketing campaign against its competition. This time the weapon was

    a rigged study commissioned by Checkpoint from a German company, TUV

    Rheinland, the company Checkpoint has used to test whether its products meet

    FCC regulatory requirements. Checkpoint continues to promote this false study on

    its web site to this day.

            61.   In its communications to customers, as on its web site, Checkpoint

    falsely holds out this study as an independent “third-party” test, when in fact,

    Checkpoint engineered it and retained a regular contractor to conduct it. The study

    purportedly “evaluated RF labels from multiple manufacturers, measuring and

    comparing labels’ application, detection, deactivation and reactivation.” The

    study’s primary target was All-Tag. Its labels were the first choice for most

    customers seeking an alternative to Checkpoint labels, and Checkpoint falsely

    stated in repeated communications to customers that All-Tag labels had lost in the

    test.


                                             19
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 20 of 37



          62.    Checkpoint described and showed the false study to customers

    starting in or around late 2012 or early 2013. Checkpoint claimed that the results

    of the study showed, among other untrue things, that: (1) when used with

    automatic application machines at the point of manufacture, All-Tag’s labels were

    inadvertently deactivated 30% of the time, whereas Checkpoint’s labels

    experienced only 1% unintended deactivation; (2) after being deactivated, All-Tag

    labels could accidently be reactivated up to 23% of the time, resulting in a false

    alarm when passing through the store gates, whereas Checkpoint’s labels

    supposedly almost never reactivated; (3) All-Tag labels needed to be closer to the

    checkout deactivation pads than Checkpoint’s in order to deactivate reliably; and

    (4) All-Tag labels were not as reliably detected by pedestals as Checkpoint labels.

    All are untrue.

          63.    All of these claims are false and misleading. Checkpoint has widely

    disseminated them. Checkpoint has given copies of reports to customers,

    incorporated the false results in sales presentations, and otherwise described the

    study to customers, prospects, and the press.

          64.    The false study was deliberately engineered to create an apparent

    disadvantage for All-Tag. In the test of high-speed machine application, the study

    inappropriately used All-Tag’s low-speed application labels, not the high-speed

    labels that would have been appropriate for the application. Had the study tested


                                             20
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 21 of 37



    the correct All-Tag labels, it would have found no significant differences in the

    performances of the All-Tag labels compared to the Checkpoint labels.

          5.       2017 Deceptive Marketing

          65.      In 2017, Checkpoint has released a flurry of new marketing material,

    including the placement of purported review articles in trade publications,

    regarding what appears to be a second deceptive comparative study, purportedly

    completed in 2016. For example, Checkpoint planted an article in the Labels &

    Labeling trade website citing “extensive TUV Rheinland testing” purportedly

    showing that “security labels from other manufacturers showed browning around

    the edges during microwaving, and in some cases caught fire during the process,

    making the product potentially unsafe for consumers.” In the March 2017 issue of

    Checkpoint’s company magazine, which on information and belief Checkpoint

    distributes to actual and potential customers, Checkpoint printed an article

    headlined “Security Label Research Puts Checkpoint At Top Of The Class,”

    claimed the following results with respect to Checkpoint’s RF labels and tags:

                 Checkpoint labels and tags “achieved the most consistent levels of

                   detection;”

                 Checkpoint “achieved the most consistent levels of deactivation with

                   its products consecutively ranking in the top 5, with only two

                   competitor products featuring in the top 10;”


                                              21
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 22 of 37




                  “Checkpoint RF labels were proven to have the lowest reactivation

                    rates in the industry across the static testing, with only one competitor

                    product achieving dynamic reactivation of less than 0.5 percent,

                    compared to six of Checkpoint’s products” and “[a]larmingly, more

                    than half of the testing sample was shown to have a reactivation rate

                    in excess of four percent when testing dynamic reactivation;”

                  “Checkpoint’s research revealed that up to 10 percent of competitor

                    labels are ‘killed’ during the application process due to Electro Static

                    Discharge – in addition to non-functioning labels found on delivered

                    rolls” whereas “none of Checkpoint’s labels were ‘killed’ during the

                    application process.”

           66.      Customers to whom the false article is directed will understand and

    believe that the competitors referenced in the testing include All-Tag, Checkpoint’s

    largest competitor in the RF label markets. Moreover, Checkpoint specifically

    identifies All-Tag by name when presenting these results to customers.

           67.      The claims made in Checkpoint’s promotion of the purported research

    results are false.                                    . Testing commissioned by All-

    Tag verifies that All-Tag’s RF labels perform as well as Checkpoint’s products

    with respect to consistency of detection, consistency of deactivation, resistance to

    reactivation, and other important measures of performance.


                                                22
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 23 of 37



             68.   The published reports about the newer study, which Checkpoint

    promotes, resemble those about the 2012 study, which Checkpoint knows to be

    false.

             69.   Checkpoint’s false claims have had predictable and intended effects.

    In late 2016, a major customer of All-Tag agreed to approve All-Tag RF labels,

    both for source tagging by its suppliers and for self-tagging. However, in early

    2017, the customer stopped communicating with All-Tag and entered a label

    supply contract with Checkpoint. In March 2017, All-Tag learned that Checkpoint

    had provided the customer with deceptive marketing materials relating to a

    comparative study by TUV. The customer told All-Tag that the study concludes

    that 30% of All-Tag tags fail during mechanical application. The claims are false

    and misleading, and Checkpoint knows it. Such a failure rate cannot be found in

    any valid testing of All-Tag’s labels.

             70.   There is no basis for a claim that Checkpoint labels outperform All-

    Tag labels. There is no basis for claims that tests show any such advantage.

    Competent and reliable comparative testing has consistently found All-Tag and

    Checkpoint labels to be consistent in performance. All-Tag produces its labels

    under the direct supervision of its senior management and R&D staff in its facility

    in Florida, while Checkpoint produces many of its labels in China and other

    countries.


                                              23
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 24 of 37



          71.    Checkpoint’s false advertising and deceptive representations about its

    own and competing RF labels and tags have harmed and continue to harm All-Tag,

    customers in the RF label and tag markets, and ultimately American consumers.

    Major customers have been confused and deceived by Checkpoint’s

    misrepresentations. Retailers and other customers who would otherwise have

    purchased All-Tag’s low-cost, reliable products and passed the savings on to their

    customers, are deceived and induced to purchase less satisfactory theft protection

    products.

          72.    All-Tag cannot be a viable competitor to Checkpoint when customers

    cannot trust All-Tag’s products to perform their basic functions. Checkpoint’s

    false and misleading claims, published with knowledge of their falsity and

    understanding of their effect, can be explained only by an intention to eliminate

    All-Tag as a competitor.

          73.




          74.



                         .




                                             24
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 25 of 37



    E.    Checkpoint’s Misappropriation of Trade Secrets

          75.    Checkpoint has induced a former All-Tag employee to breach his

    contractual obligations to All-Tag and to provide Checkpoint with sensitive,

    proprietary and confidential business information about All-Tag. Keith McUmber

    had been National Account Manager at All-Tag from September 14, 2009, through

    January 24, 2014. McUmber was familiar with All-Tag’s customer lists and

    contacts, priorities for which new customers to approach, and pricing and costs of

    RF labels and tags.

          76.    The information that McUmber acquired in his position was protected

    by a confidentiality agreement he had signed as an All-Tag employee. The

    agreement provided that he would not disclose, among other things, All-Tag

    vendor sources, marketing techniques and customer names to third parties, nor use

    them for personal benefit. McUmber has knowledge of proprietary information

    about negotiations and transactions with many customers and prospects, the prices

    All-Tag would offer, the specialized services it would offer, the particular demands

    of the customers, and other information that he had no right to use after leaving

    All-Tag.

          77.    Upon his departure, McUmber agreed in writing to continue to abide

    by the confidentiality agreement through and including January 24, 2019.




                                             25
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 26 of 37



          78.   When Checkpoint hired McUmber, it knew he was under obligations

    not to reveal All-Tag’s proprietary information. In 2016, Checkpoint designated

    him their Director of Source Tagging.

          79.   In April 2017,




          80.




          81.



          82.




                                            26
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 27 of 37



                           V.     CAUSES OF ACTION

                                      COUNT I
             Monopolization, in Violation of Section 2 of the Sherman Act
          83.    All-Tag incorporates by reference the allegations in Paragraphs 1

    through 82 of this Complaint.

          84.    One relevant product market comprises sales of radio frequency (RF)

    labels intended to be affixed to merchandise for electronic article surveillance

    (EAS) purposes in retail stores with installed bases of RF technology. Other labels

    and tags (like AM labels and tags) do not work with RF equipment and vice versa.

    Thus, customers that have already invested in RF EAS systems must use RF labels

    and tags and have no interchangeable substitutes for the consumable RF labels that

    work with these systems. Customers also could not respond to a small but

    significant non-transitory price increase in RF labels by switching to any

    alternative product because the cost of switching from an RF EAS system to

    another system (like AM) would be prohibitively expensive. The relevant

    geographic market is the United States.

          85.    Another relevant product market comprises sales of radio frequency

    (RF) labels intended to be affixed to merchandise for electronic article surveillance

    (EAS) purposes in drug stores, whether or not they have an installed base of EAS

    equipment. Such stores have no alternative but to use RF technology if they want

    an EAS system at all because only RF labels and tags can be used with small items.

                                              27
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 28 of 37



    Customers could not respond to a small but significant non-transitory price

    increase in RF labels by switching to any alternative product because other labels

    and tags (like AM labels and tags) are too big and will not lay flat on small

    products. The relevant geographic market is the United States.

          86.    Another relevant market comprises sales of radio frequency (RF)

    labels intended to be affixed to merchandise for electronic article surveillance

    (EAS) purposes in grocery stores, whether or not they have an installed base of

    EAS equipment. Such stores have no alternative but to use RF technology if they

    want an EAS system at all because only RF labels and tags can be used with small

    items. Customers could not respond to a small but significant non-transitory price

    increase in RF labels by switching to any alternative product because other labels

    and tags (like AM labels and tags) are too big and will not lay flat on small

    products. The relevant geographic market is the United States.

          87.    Another relevant market comprises sales of radio frequency (RF)

    labels intended to be affixed to merchandise for electronic article surveillance

    (EAS) purposes in stores selling small items, such as books and sundries, whether

    or not they have an installed base of EAS equipment. Such stores have no

    alternative but to use RF technology if they want an EAS system at all because

    only RF labels and tags can be used with small items. Customers could not

    respond to a small but significant non-transitory price increase in RF labels by


                                             28
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 29 of 37



    switching to any alternative product because other labels and tags (like AM labels

    and tags) are too big and will not lay flat on small products. The relevant

    geographic market is the United States.

          88.     Checkpoint possesses monopoly power in all the relevant markets.

          89.     Through illegitimate means such as its exclusive dealing with

    retailers, manufacturers and packagers, combined with its predatory bundling of

    RF labels and tags with its RF-based EAS systems, its misrepresentations to

    customers, its misappropriation of trade secrets, Checkpoint has willfully acquired

    and maintains its monopoly power in the relevant markets through anticompetitive

    means, harming competition in the relevant markets, in violation of Section 2 of

    the Sherman Act, 15 U.S.C. § 2.

          90.     All-Tag has been injured in its business and property by reason of

    Checkpoint’s monopolization in violation of Section 2 of the Sherman Act, 15

    U.S.C. § 2.

                                    COUNT II
       Attempted Monopolization, in Violation of Section 2 of the Sherman Act
          91.     All-Tag incorporates by reference the allegations in Paragraphs 1

    through 90 of this Complaint.

          92.     The relevant markets are the same as those alleged in Count I.

          93.     Checkpoint has a dangerous probability of achieving monopoly power

    in all the relevant markets.

                                              29
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 30 of 37



          94.   Through illegitimate means such as its exclusive dealing with

    retailers, manufacturers and packagers, combined with its predatory bundling of

    RF labels and tags with its RF-based EAS systems, its misrepresentations to

    customers, and its misappropriation of trade secrets, Checkpoint has acted with the

    specific intent to acquire and maintain monopoly power in relevant markets

    through anticompetitive means, harming competition in the relevant markets, in

    violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

          95.   All-Tag has been injured in its business and property by reason of

    Checkpoint’s attempt to monopolize the relevant markets in violation of Section 2

    of the Sherman Act, 15 U.S.C. § 2.

                                    COUNT III
                   Agreements in Restraint of Trade, in Violation of
                           Section 1 of the Sherman Act
          96.   All-Tag incorporates by reference the allegations in Paragraphs 1

    through 95 of this Complaint.

          97.   The relevant markets are the same as those alleged in Count I.

          98.   Checkpoint possesses monopoly power in all the relevant markets.

          99.   Through illegitimate means such as its exclusive dealing with

    retailers, manufacturers and packagers, combined with its predatory bundling of

    RF labels and tags with its RF-based EAS systems, Checkpoint has entered into

    agreements with those retailers, manufactures and packages that unreasonably


                                            30
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 31 of 37



    restrain trade and foreclose competition in the relevant markets, in violation of

    Section 1 of the Sherman Act, 15 U.S.C. § 1.

           100. All-Tag has been injured in its business and property by reason of

    these agreements in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1.

                                       COUNT IV
           False Advertising, in Violation of Section 43(a) of the Lanham Act
           101. All-Tag incorporates by reference the allegations in Paragraphs 1

    through 100 of this Complaint.

           102. Checkpoint, in commercial advertising or promotion, misrepresents

    the nature, characteristics, and qualities, of its RF labels and tags and those of All-

    Tag.

           103. These misrepresentations constitute false or misleading description of

    fact, or false or misleading representation of fact made in commerce in connection

    with the sale of goods and services, in violation of Section 43(a) of the Lanham

    Act, 15 U.S.C. § 1125(a).

           104. All-Tag has been and continues to be damaged by Checkpoint’s

    conduct in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

                                      COUNT V
                Monopolization, in Violation of the Florida Antitrust Act
           105. All-Tag incorporates by reference the allegations in Paragraphs 1

    through 104 of this Complaint.


                                              31
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 32 of 37



          106. The relevant product markets are the same as those alleged in Count I.

    The relevant geographic market is Florida.

          107. Checkpoint possesses monopoly power in all the relevant markets.

          108. Through illegitimate means such as its exclusive dealing with

    retailers, manufacturers and packagers, combined with its predatory bundling of

    RF labels and tags with its RF-based EAS systems, its misrepresentations to

    customers, its coordination of customers, and its misappropriation of trade secrets,

    Checkpoint has willfully acquired and maintains its monopoly power in the RF

    label and tag markets through anticompetitive means, harming competition in the

    relevant markets, and has unlawfully monopolized trade or commerce in the

    markets in Florida as provided in Section 542.19, Fla. Stat. (2017).

          109. All-Tag has been injured in its business and property by reason of

    Checkpoint’s monopolization of the relevant markets in violation of the Florida

    Antitrust Act, Section 542.19, Fla. Stat. (2017), and has standing to sue under

    Sections 542.22(1) and 542.23, Fla. Stat. (2017).

                                   COUNT VI
         Attempted Monopolization, in Violation of the Florida Antitrust Act
          110. All-Tag incorporates by reference the allegations in Paragraphs 1

    through 109 of this Complaint.

          111. The relevant product markets are the same as those alleged in Count I.

          112. The relevant geographic market is Florida.

                                             32
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 33 of 37



          113. Checkpoint has a dangerous probability of achieving monopoly power

    in the relevant markets.

          114. Through illegitimate means such as its exclusive dealing with

    retailers, manufacturers and packagers, combined with its predatory bundling of

    RF labels and tags with its RF-based EAS systems, its misrepresentations to

    customers, its coordination of customers, and its misappropriation of trade secrets,

    Checkpoint has acted with the specific intent to acquire and maintain monopoly

    power in the relevant product markets through anticompetitive means, harming

    competition in the relevant markets, and has unlawfully attempted to monopolize

    trade or commerce in the relevant markets as provided in the Florida Antitrust Act,

    Section 542.19, Fla. Stat. (2017).

          115. All-Tag has been injured in its business and property by reason of

    Checkpoint’s attempt to monopolize the relevant markets in violation of the

    Florida Antitrust Act, Section 542.19, Fla. Stat. (2017), and has standing to sue

    under Sections 542.22(1) and 542.23, Fla. Stat. (2017).

                                    COUNT VII
                   Unfair Competition Under Florida Common Law

          116. All-Tag incorporates by reference the allegations in Paragraphs 1

    through 115 of this Complaint.

          117. All-Tag and Checkpoint are competitors in the sale of RF EAS labels

    or tags.

                                             33
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 34 of 37



          118. Checkpoint has engaged in unfair, deceptive, and fraudulent conduct

    by, inter alia, its exclusionary agreements, its theft of trade secrets, its coordination

    of customers, and its false advertising.

          119. Checkpoint knew or should have known of the unfairness, deception

    and falsity of the aforementioned conduct and misrepresentations.

          120. Checkpoint intended that the misrepresentations and misappropriation

    of trade secrets would induce another to rely and act on them.

          121. Checkpoint’s conduct and misrepresentations have caused, or are

    likely to cause, customer confusion and harm.

          122. All-Tag has been and continues to be injured and to suffer damages as

    a result of Checkpoint’s unfair competition under Florida common law.

                                     COUNT VIII
                     Misleading Advertising Under Fla. Stat. 817.41

          123. All-Tag incorporates by reference the allegations in Paragraphs 1

    through 122 of this Complaint.

          124.    Checkpoint has engaged in misleading advertising through its

    advertising and dissemination of false studies supposedly conducted by TUV

    Rheinland.

          125.    Checkpoint has made false representations of material fact that it

    knew, or should have known, were false, including misrepresentations of the

    nature, characteristics, and qualities, of its RF labels and those of All-Tag.

                                               34
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 35 of 37



          126. Checkpoint intended that the misrepresentations would induce another

    to rely and act on them.

          127. Checkpoint’s misrepresentations were made with the intent or

    purpose, either directly or indirectly, of selling RF EAS labels or tags.

          128. Checkpoint’s misrepresentations were made in bad faith and with

    malice or reckless indifference to All-Tag’s and customers’ interests.

          129. All-Tag has been and continues to be injured and to suffer damages as

    a result of Checkpoint’s Misleading Advertising Under Fla. Stat. 817.41.

                           VI.   PRAYER FOR RELIEF

          WHEREFORE, All-Tag prays for relief as follows:

          (1)    All appropriate injunctive relief, including prohibitions of the conduct

    described herein and rescission of exclusive tag and label supply terms in

    Checkpoint’s RF supply contracts;

          (2)    Threefold the damages sustained by All-Tag, attorney fees, filing fees

    and costs of suit under Section 4 of the Clayton Act, 15 U.S.C. § 15;

          (3)    Injunctive relief and All-Tag’s lost profits by reason of diversion of

    customers attributable to Checkpoint’s false advertising in violation of Section

    43(a) the Lanham Act, 15 U.S.C. § 1125(a), under Section 35 of the Lanham Act,

    15 U.S.C. § 1117(a);




                                              35
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 36 of 37



          (4)    Injunctive relief, threefold the damages sustained by All-Tag, attorney

    fees, filing fees and costs of suit under the Florida Antitrust Act, Sections

    542.22(1) and 542.23, Fla. Stat. (2017); and

          (5)    Such other relief as the Court shall deem just and proper.

                       VII. DEMAND FOR JURY TRIAL

          Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, All-Tag

    demands a trial by jury on all issues so triable.

    Dated: June 21, 2019

                                     Respectfully submitted,

                                     /s/ Christopher W. Kammerer

                                     KELLEY, DRYE & WARREN LLP
                                     Matthew C. Luzadder, FBN #0011286
                                     Julian Solotorovsky (pro hac vice)
                                     333 W. Wacker Dr.
                                     Chicago, IL 60606
                                     312-857-7070
                                     mluzadder@kelleydrye.com
                                     jsolotorovsky@kelleydrye.com

                                     William A. MacLeod (pro hac vice)
                                     3050 K Street NW, Suite 400
                                     Washington, DC 20007
                                     202-342-8811
                                     wmacleod@kelleydrye.com

                                     Damon W. Suden (pro hac vice)
                                     101 Park Avenue
                                     New York, NY 10178
                                     212-808-7528
                                     dsuden@kelleydrye.com

                                              36
Case 9:17-cv-81261-WPD Document 177 Entered on FLSD Docket 06/21/2019 Page 37 of 37




                                WILLIAMS LOPATTO PLLC
                                John B. Williams (pro hac vice)
                                1707 L Street NW, Suite 550
                                Washington, DC 20036
                                202-296-1611
                                jbwilliams@williamslopatto.com

                                KAMMERER MARIANI PLLC
                                John F. Mariani
                                Christopher W. Kammerer
                                1601 Forum Place Suite 500,
                                West Palm Beach, FL 33401
                                561-990-1590
                                jmariani@kammerermariani.com
                                ckammerer@kammerermariani.com




                                        37
